EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Conrad J. Hsu on June 24, 2022.

The application has been amended as follows: 

 	In paragraph [00045], line 7 of the specification, the number “40” has been changed to –20--.

 	The Abstract has been rewritten as follows:
Abstract
 	A pull head assembly for quick attachment to a flexible pipe is provided.  The pull head assembly has three subsections.  A collet assembly is mounted to the end of a flexible pipe.  A mandrel assembly is adapted to go over the collet assembly.  A lead screw assembly positions the mandrel assembly over the collet assembly and acts as an attachment point for pulling the flexible pipe and pull head assembly from one location to another.  After pulling the flexible pipe and pull head assembly from one location to another, the mandrel assembly and lead screw assembly can be removed, and the collet assembly can act as a temporary fitting for the flexible pipe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                 Primary Examiner, Art Unit 3651                                                                                       

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



djk
6/24/2022